Order filed October 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00279-CV
                                    ____________

                      LOREN ROSE JEREMY, Appellant

                                        V.

                   NICHOLAS DUSAN JEREMY, Appellee


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-FD-0084

                                    ORDER

      Appellant’s brief was due September 30, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 16,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM